DETAILED ACTION
Claims 1-18 are pending
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The disclosure is objected to because of the following informalities: 
‘The  individual subprograms 11a, 11b, 11c’ should read ‘The individual subprograms 16a, 16b, 16c’ [0051].
Appropriate correction is required.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5-7, 10, 12, 14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freydel et al. U.S. Patent Publication No. 20180349235 (hereinafter Freydel) in view of Kephart et al. U.S. Patent Publication No. 20070168058 (hereinafter Kephart).
Regarding claim 1, Freydel teaches a redundantly configured automation system [0055-0058, Fig. 1 — a redundant computer system 10 performs safety and control functions on a cyclical basis; 0060, 0068, Fig. 3 — communication lines 54-1a, 54-2a, and 54-3a connected to the an optoelectronic isolation drivers 57-1a, 57-1b, and 57-1c that isolated logic circuits from switches 56-1a, 56-2a, and 56-3a, that are connected in series between the associated power supply V1 and output 63a, which, in turn, are coupled with the load 66 of the system 10; 0074 —  system 10, therefore, brings the controlled process to a safe condition by such shutdown process], comprising: 
a first subsystem [0055, Fig. 1 — system 10 includes a plurality of parallel channels, and as such, may include for exemplary purposes, the following three channels, identified as A, B and C (first, second and third subsystems).]; 
a second subsystem [0055, Fig. 1 — system 10 includes a plurality of parallel channels, and as such, may include for exemplary purposes, the following three channels, identified as A, B and C (first, second and third subsystems)]; and 
a third subsystem [0055, Fig. 1 — system 10 includes a plurality of parallel channels, and as such, may include for exemplary purposes, the following three channels, identified as A, B and C (first, second and third subsystems)]; 
wherein a sequence program is implemented in each subsystem of the automation system, each sequence program being executable in a runtime environment to fulfill automation tasks [0055 —  a primary processor module 20a (PPM A) and a secondary processor module 22a (SPM A); 0060, 0068, Fig. 3 — communication lines 54-1a, 54-2a, and 54-3a connected to the an optoelectronic isolation drivers 57-1a, 57-1b, and 57-1c that isolated logic circuits from switches 56-1a, 56-2a, and 56-3a, that are connected in series between the associated power supply V1 and output 63a, which, in turn, are coupled with the load 66 of the system 10; 0074 —  system 10, therefore, brings the controlled process to a safe condition by such shutdown process (automation tasks); 0172 — the system discussed above may include an electronic backplane or interconnect board, which includes multiple interface ports or connectors for electrically connecting the various system modules and components so that they may communicate with each other in the manner necessary to carry out the various functions discussed herein]; 
wherein the sequence program includes at least a first subprogram and a second subprogram [0055 —  Channel A includes a primary processor module 20a (PPM A) and a secondary processor module 22a (SPM A); 0062 — PPM and the SPM in each channel receive input data, execute an application program and transfer output data in single-bit format to output module 44; 0084 — system 10 uses diverse redundancy as a protection against a common cause failure. Each PPM uses same hardware and same software, which are different with hardware and software that each SPM uses (i.e. each PPM and SPM execute respective subprograms )]; and 
wherein the automation system is configured to synchronize the first subprogram between the first subsystem and the second subsystem, and to synchronize the second subprogram between the first subsystem and the third subsystem [0057 — channel A, which has been described above, is in operative communication with channels B and C. As such, PPM A 20a, PPM B 20b and PPM C 20c operatively communicate with each other via a primary communication bus 21, while SPM A 22a, SPM B 22b, and SPM C 22c operatively communicate with each other via a secondary communication bus 23. The primary communication bus 21 enables the PPM A-C to synchronize their operation, while the secondary communication bus 23 enables the SPM A-C to synchronize their operation. The bus 24 provides the PPM and the associated SPM synchronous operation in each A-C channel].
But Freydel fails to clearly specify a data memory being implemented in each subsystem of the automation system, wherein each data memory includes at least one first submemory and a second submemory, the first submemory being assigned to the first subprogram and the second submemory being assigned to the second subprogram; and wherein a synchronization clock of the first subprogram and the first submemory differs from a synchronization clock of the second subprogram and the second submemory.
However, Kephart teaches a data memory being implemented in each subsystem of the automation system [0027, Figs. 1 and 3 — Each controller 104, 106 may be configured with a plurality of control areas 150-154 that include individual control programs that may be executed by the controllers 104, 106 to perform process control. Depending on the configuration of the controllers 104, 106, the controllers 104, 106 may be segmented physically or logically to implement the control areas 150-154. In one implementation, the control areas 150-154 may be stored in segmented memory areas of the controllers 150-154],
the sequence program includes at least a first subprogram and a second subprogram, wherein each data memory includes at least one first submemory and a second submemory, the first submemory being assigned to the first subprogram and the second submemory being assigned to the second subprogram [0027, Figs. 1 and 3 — Each controller 104, 106 may be configured with a plurality of control areas 150-154 that include individual control programs that may be executed by the controllers 104, 106 to perform process control. Depending on the configuration of the controllers 104, 106, the controllers 104, 106 may be segmented physically or logically to implement the control areas 150-154. In one implementation, the control areas 150-154 may be stored in segmented memory areas of the controllers 150-154];  and
wherein a synchronization clock of the first subprogram and the first submemory differs from a synchronization clock of the second subprogram and the second submemory [0027, Figs. 1 and 3 — Each controller 104, 106 may be configured with a plurality of control areas 150-154 that include individual control programs that may be executed by the controllers 104, 106 to perform process control. Depending on the configuration of the controllers 104, 106, the controllers 104, 106 may be segmented physically or logically to implement the control areas 150-154. In one implementation, the control areas 150-154 may be stored in segmented memory areas of the controllers 150-154; 0031, 0033-0034, Fig.4 — To ensure the state information is transferred from the primary controller 104 to the backup controller 106, the control areas 150-154 and the control synchronization programs 160 are configured to exchange information in a timely manner to ensure full synchronization between the controllers 104, 106… each of the control areas 150-154 may be executed with a different frequency. For example, the control area 150 executing the process control application for monitoring the control valve of the turbine may execute with a frequency of one execution per millisecond, while the control area 152 executing the process control application for regulating the temperature of a boiler may execute with a frequency of one execution per second].
Freydel and Kephart are analogous art.  They relate to redundant control systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above redundantly configured control system, as taught by the Freydel, by incorporating the above limitations, as taught by Kephart.  
One of ordinary skill in the art would have been motivated to do this modification in order to store the actual control programs to execute them and to facilitate using different clock frequencies appropriate for different programs, as suggested by Kephart [0027, 0033-0034]; this arrangement additionally helps prevent inadvertent interaction between programs, increases the flexibility of the system and potentially decreases the processing load.
Regarding claim 3, the combination of Freydel and Kephart teaches all the limitations of the base claims as outlined above. 
Further, Freydel teaches that the first subsystem and the second subsystem are interconnected via a synchronization link [0055-0057, Fig. 1 — channel A, which has been described above, is in operative communication with channels B and C. As such, PPM A 20a, PPM B 20b and PPM C 20c operatively communicate with each other via a primary communication bus 21, while SPM A 22a, SPM B 22b, and SPM C 22c operatively communicate with each other via a secondary communication bus 23. The primary communication bus 21 enables the PPM A-C to synchronize their operation, while the secondary communication bus 23 enables the SPM A-C to synchronize their operation. The bus 24 provides the PPM and the associated SPM synchronous operation in each A-C channel].
Further, Kephart teaches the first subsystem and the second subsystem are interconnected via an explicit synchronization link and the first subsystem and the second subsystem are interconnected via an implicit synchronization link [0031 —  the controllers 104, 106 may be connected directly by the communication link 146 to facilitate direct communication of synchronization (explicit) and other information between the controllers 104, 106 without increasing the volume of communications over the bus 110 and the backplane 112. However, depending on the implementation, the direct communication link 146 may not be present, and it may be necessary for the controllers 104, 106 to exchange information over the bus 110 or the backplane 112 (implicit) to which both controllers 104, 106 are connected].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above redundantly configured control system, as taught by the combination of  Freydel and Kephart, by incorporating the above limitations, as taught by Kephart.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide alternate synchronization links that may each be best utilized depending upon circumstances, e.g. communication volume and latency, as suggested by Kephart [0031].
Regarding claim 5, the combination of Freydel and Kephart teaches all the limitations of the base claims as outlined above. 
Further, Freydel teaches that the first subsystem, the second subsystem and the third subsystem are interconnected via a multiple synchronization link [0055-0057, Fig. 1 — channel A, which has been described above, is in operative communication with channels B and C. As such, PPM A 20a, PPM B 20b and PPM C 20c operatively communicate with each other via a primary communication bus 21, while SPM A 22a, SPM B 22b, and SPM C 22c operatively communicate with each other via a secondary communication bus 23. The primary communication bus 21 enables the PPM A-C to synchronize their operation, while the secondary communication bus 23 enables the SPM A-C to synchronize their operation. The bus 24 provides the PPM and the associated SPM synchronous operation in each A-C channel].
Further, Kephart teaches the first subsystem and the second subsystem are interconnected via an explicit synchronization link [0031 —  the controllers 104, 106 may be connected directly by the communication link 146 to facilitate direct communication of synchronization (explicit) and other information between the controllers 104, 106 without increasing the volume of communications over the bus 110 and the backplane 112. However, depending on the implementation, the direct communication link 146 may not be present, and it may be necessary for the controllers 104, 106 to exchange information over the bus 110 or the backplane 112 (implicit) to which both controllers 104, 106 are connected].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above redundantly configured control system, as taught by the combination of  Freydel and Kephart, by incorporating the above limitations, as taught by Kephart so that the first subsystem, the second subsystem and the third subsystem are interconnected via a multiple, explicit synchronization link thus facilitating direct communication and avoiding conflict or latency with other communications.  
Regarding claim 6, the combination of Freydel and Kephart teaches all the limitations of the base claims as outlined above. 
Further, Freydel teaches that the multiple synchronization link comprises at least one network switch and is based on an Ethernet protocol [0022-0024, 0030 — Each central processor further includes at least one embedded ETHERNET port, or other network communication interface, that consistently communicates with multiple remote chassis via external ETHERNET switches].
Further, Kephart teaches the first subsystem and the second subsystem are interconnected via an explicit synchronization link [0031 —  the controllers 104, 106 may be connected directly by the communication link 146 to facilitate direct communication of synchronization (explicit) and other information between the controllers 104, 106 without increasing the volume of communications over the bus 110 and the backplane 112. However, depending on the implementation, the direct communication link 146 may not be present, and it may be necessary for the controllers 104, 106 to exchange information over the bus 110 or the backplane 112 (implicit) to which both controllers 104, 106 are connected].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above redundantly configured control system, as taught by the combination of  Freydel and Kephart, by incorporating the above limitations, as taught by Kephart so that the first subsystem, the second subsystem and the third subsystem are interconnected via a multiple, explicit synchronization link thus facilitating direct communication and avoiding conflict or latency with other communications.  
Regarding claim 7, the combination of Freydel and Kephart teaches all the limitations of the base claims as outlined above. 
Further, Freydel teaches synchronizing a subprogram between the second subsystem and the third subsystem [0057 — channel A, which has been described above, is in operative communication with channels B and C. As such, PPM A 20a, PPM B 20b and PPM C 20c operatively communicate with each other via a primary communication bus 21, while SPM A 22a, SPM B 22b, and SPM C 22c operatively communicate with each other via a secondary communication bus 23. The primary communication bus 21 enables the PPM A-C to synchronize their operation, while the secondary communication bus 23 enables the SPM A-C to synchronize their operation. The bus 24 provides the PPM and the associated SPM synchronous operation in each A-C channel].
Further, Kephart teaches wherein the sequence program additionally includes at least one third subprogram [0027, Figs. 1 and 3 — Each controller 104, 106 may be configured with a plurality of control areas 150-154 (first, second and third subprograms control areas 150, 152 and 154) that include individual control programs that may be executed by the controllers 104, 106 to perform process control. Depending on the configuration of the controllers 104, 106, the controllers 104, 106 may be segmented physically or logically to implement the control areas 150-154. In one implementation, the control areas 150-154 may be stored in segmented memory areas of the controllers 150-154]; and wherein the data memory additionally includes at least one third submemory, the automation system being configured to synchronize the third subprogram and the third submemory between the subsystems [0027, Figs. 1 and 3 — Each controller 104, 106 may be configured with a plurality of control areas 150-154 (first, second and third subprograms control areas 150, 152 and 154) that include individual control programs that may be executed by the controllers 104, 106 to perform process control. Depending on the configuration of the controllers 104, 106, the controllers 104, 106 may be segmented physically or logically to implement the control areas 150-154. In one implementation, the control areas 150-154 may be stored in segmented memory areas of the controllers 150-154; 0031, 0033-0034, Fig.4 — To ensure the state information is transferred from the primary controller 104 to the backup controller 106, the control areas 150-154 and the control synchronization programs 160 are configured to exchange information in a timely manner to ensure full synchronization between the controllers 104, 106… each of the control areas 150-154 may be executed with a different frequency. For example, the control area 150 executing the process control application for monitoring the control valve of the turbine may execute with a frequency of one execution per millisecond, while the control area 152 executing the process control application for regulating the temperature of a boiler may execute with a frequency of one execution per second].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above redundantly configured control system, as taught by the combination of  Freydel and Kephart, by incorporating the above limitations, as taught by Kephart.  
One of ordinary skill in the art would have been motivated to do this modification in order to store the actual control programs to execute them and to facilitate using different clock frequencies appropriate for different programs, as suggested by Kephart [0027, 0033-0034]; this arrangement additionally helps prevent inadvertent interaction between programs, increases the flexibility of the system and potentially decreases the processing load.  And to increase the capability/flexibility of the system by enabling control of a different third area.
Regarding claim 10, Freydel teaches a method for operating a redundantly configured automation system [0014-0015 — a method of operating a redundant computer system — triple redundant diagnostic process allows the system to operate with one working output controller in the event that two output controllers concurrently fail in two channels…  a shutdown process to provide a safety condition to the controlled process if all system channels concurrently fail; 0055-0058, Fig. 1 — a redundant computer system 10 performs safety and control functions on a cyclical basis; 0060, 0068, Fig. 3 — communication lines 54-1a, 54-2a, and 54-3a connected to the an optoelectronic isolation drivers 57-1a, 57-1b, and 57-1c that isolated logic circuits from switches 56-1a, 56-2a, and 56-3a, that are connected in series between the associated power supply V1 and output 63a, which, in turn, are coupled with the load 66 of the system 10; 0074 —  system 10, therefore, brings the controlled process to a safe condition by such shutdown process] having at least one first subsystem, at least one second subsystem and at least one third subsystem [0055, Fig. 1 — system 10 includes a plurality of parallel channels, and as such, may include for exemplary purposes, the following three channels, identified as A, B and C (first, second and third subsystems)], the method comprising: 
implementing a sequence program in each of the subsystems of the automation system, said sequence program being executable in a runtime environment to fulfill automation tasks [0055 —  a primary processor module 20a (PPM A) and a secondary processor module 22a (SPM A); 0060, 0068, Fig. 3 — communication lines 54-1a, 54-2a, and 54-3a connected to the an optoelectronic isolation drivers 57-1a, 57-1b, and 57-1c that isolated logic circuits from switches 56-1a, 56-2a, and 56-3a, that are connected in series between the associated power supply V1 and output 63a, which, in turn, are coupled with the load 66 of the system 10; 0074 —  system 10, therefore, brings the controlled process to a safe condition by such shutdown process (automation tasks); 0172 — the system discussed above may include an electronic backplane or interconnect board, which includes multiple interface ports or connectors for electrically connecting the various system modules and components so that they may communicate with each other in the manner necessary to carry out the various functions discussed herein]; 
the sequence program including at least one first subprogram and one second subprogram [0055 —  Channel A includes a primary processor module 20a (PPM A) and a secondary processor module 22a (SPM A); 0062 — PPM and the SPM in each channel receive input data, execute an application program and transfer output data in single-bit format to output module 44; 0084 — system 10 uses diverse redundancy as a protection against a common cause failure. Each PPM uses same hardware and same software, which are different with hardware and software that each SPM uses (i.e. each PPM and SPM execute respective subprograms)]; 
synchronizing the first subprogram with a first synchronization between the at least one first subsystem and the at least one second subsystem, and synchronizing the second subprogram with a second synchronization between the at least one first subsystem and the at least one third subsystem [0057 — channel A, which has been described above, is in operative communication with channels B and C. As such, PPM A 20a, PPM B 20b and PPM C 20c operatively communicate with each other via a primary communication bus 21, while SPM A 22a, SPM B 22b, and SPM C 22c operatively communicate with each other via a secondary communication bus 23. The primary communication bus 21 enables the PPM A-C to synchronize their operation, while the secondary communication bus 23 enables the SPM A-C to synchronize their operation. The bus 24 provides the PPM and the associated SPM synchronous operation in each A-C channel]. 
But Freydel fails to clearly specify implementing a data memory in each subsystem of the automation system and the data memory in each subsystem of the automation system each including at least one first submemory and one second submemory; and synchronizing the first subprogram and the first submemory with a first synchronization clock, and synchronizing the second subprogram and the second submemory with a second synchronization clock; wherein the first synchronization clock and the second synchronization clock differ from one another.
However, Kephart teaches a data memory being implemented in each subsystem of the automation system [0027, Figs. 1 and 3 — Each controller 104, 106 may be configured with a plurality of control areas 150-154 that include individual control programs that may be executed by the controllers 104, 106 to perform process control. Depending on the configuration of the controllers 104, 106, the controllers 104, 106 may be segmented physically or logically to implement the control areas 150-154. In one implementation, the control areas 150-154 may be stored in segmented memory areas of the controllers 150-154],
the sequence program includes at least a first subprogram and a second subprogram, and the data memory in each subsystem of the automation system each including at least one first submemory and one second submemory [0027, Figs. 1 and 3 — Each controller 104, 106 may be configured with a plurality of control areas 150-154 that include individual control programs that may be executed by the controllers 104, 106 to perform process control. Depending on the configuration of the controllers 104, 106, the controllers 104, 106 may be segmented physically or logically to implement the control areas 150-154. In one implementation, the control areas 150-154 may be stored in segmented memory areas of the controllers 150-154];  and
synchronizing the first subprogram and the first submemory with a first synchronization clock, and synchronizing the second subprogram and the second submemory with a second synchronization clock; wherein the first synchronization clock and the second synchronization clock differ from one another [0027, Figs. 1 and 3 — Each controller 104, 106 may be configured with a plurality of control areas 150-154 that include individual control programs that may be executed by the controllers 104, 106 to perform process control. Depending on the configuration of the controllers 104, 106, the controllers 104, 106 may be segmented physically or logically to implement the control areas 150-154. In one implementation, the control areas 150-154 may be stored in segmented memory areas of the controllers 150-154; 0031, 0033-0034, Fig.4 — To ensure the state information is transferred from the primary controller 104 to the backup controller 106, the control areas 150-154 and the control synchronization programs 160 are configured to exchange information in a timely manner to ensure full synchronization between the controllers 104, 106… each of the control areas 150-154 may be executed with a different frequency. For example, the control area 150 executing the process control application for monitoring the control valve of the turbine may execute with a frequency of one execution per millisecond, while the control area 152 executing the process control application for regulating the temperature of a boiler may execute with a frequency of one execution per second].
Freydel and Kephart are analogous art.  They relate to redundant control systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above redundantly configured control system, as taught by the Freydel, by incorporating the above limitations, as taught by Kephart.  
One of ordinary skill in the art would have been motivated to do this modification in order to store the actual control programs to execute them and to facilitate using different clock frequencies appropriate for different programs, as suggested by Kephart [0027, 0033-0034]; this arrangement additionally helps prevent inadvertent interaction between programs, increases the flexibility of the system and potentially decreases the processing load.
Regarding claim 12, the combination of Freydel and Kephart teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 3. 
Regarding claim 14, the combination of Freydel and Kephart teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 5. 
Regarding claim 16, the combination of Freydel and Kephart teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 6.
Regarding claim 17, the combination of Freydel and Kephart teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 7. 
Claim(s) 2, 4, 11, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Freydel and Kephart in view of Botes et al. U.S. Patent Publication No. 20180260125 (hereinafter Botes).
Regarding claim 2, the combination of Freydel and Kephart teaches all the limitations of the base claims as outlined above. 
Further, Kephart teaches a subprogram and a submemory assigned to the subprogram [0027, Figs. 1 and 3 — Each controller 104, 106 may be configured with a plurality of control areas 150-154 that include individual control programs that may be executed by the controllers 104, 106 to perform process control. Depending on the configuration of the controllers 104, 106, the controllers 104, 106 may be segmented physically or logically to implement the control areas 150-154. In one implementation, the control areas 150-154 may be stored in segmented memory areas of the controllers 150-154].
But the combination of Freydel and Kephart fails to clearly specify a program and a memory assigned to the program are each contained in a computer-implemented container.
However, Botes teaches a program and a memory assigned to the program are each contained in a computer-implemented container [0117-0118 —  A segment is an address space between medium address space and physical flash locations (memory)… segments refers to the container and its place in the address space of segments; 0157 — software resources 314 may also include software (programs)… software resources 314 may be embodied as one or more software containers].
Freydel, Kephart and Botes are analogous art.  They relate to redundantly configured systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above redundantly configured control system, as taught by the combination of  Freydel and Kephart, by incorporating the above limitations, as taught by Botes.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve application portability and isolation.  Further, it would be obvious to simply substitute a known containerized configuration for the generic configuration of Freydel and Kephart for the predictable result of a redundantly configured control system utilizing containers.
Regarding claim 4, the combination of Freydel, Kephart and Botes teaches all the limitations of the base claims as outlined above. 
Further, Freydel teaches that the first subsystem and the second subsystem are interconnected via a synchronization link [0055-0057, Fig. 1 — channel A, which has been described above, is in operative communication with channels B and C. As such, PPM A 20a, PPM B 20b and PPM C 20c operatively communicate with each other via a primary communication bus 21, while SPM A 22a, SPM B 22b, and SPM C 22c operatively communicate with each other via a secondary communication bus 23. The primary communication bus 21 enables the PPM A-C to synchronize their operation, while the secondary communication bus 23 enables the SPM A-C to synchronize their operation. The bus 24 provides the PPM and the associated SPM synchronous operation in each A-C channel].
Further, Kephart teaches the first subsystem and the second subsystem are interconnected via an explicit synchronization link and the first subsystem and the second subsystem are interconnected via an implicit synchronization link [0031 —  the controllers 104, 106 may be connected directly by the communication link 146 to facilitate direct communication of synchronization (explicit) and other information between the controllers 104, 106 without increasing the volume of communications over the bus 110 and the backplane 112. However, depending on the implementation, the direct communication link 146 may not be present, and it may be necessary for the controllers 104, 106 to exchange information over the bus 110 or the backplane 112 (implicit) to which both controllers 104, 106 are connected].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above redundantly configured control system, as taught by the combination of  Freydel, Kephart and Botes, by incorporating the above limitations, as taught by Kephart.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide alternate synchronization links that may each be best utilized depending upon circumstances, e.g. communication volume and latency, as suggested by Kephart [0031].
Regarding claim 11, the combination of Freydel and Kephart teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 2. 
Regarding claim 13, the combination of Freydel, Kephart and Botes teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 4. 
Regarding claim 15, the combination of Freydel, Kephart and Botes teaches all the limitations of the base claims as outlined above. 
Further, Freydel teaches that the first subsystem, the second subsystem and the third subsystem are interconnected via a multiple synchronization link [0055-0057, Fig. 1 — channel A, which has been described above, is in operative communication with channels B and C. As such, PPM A 20a, PPM B 20b and PPM C 20c operatively communicate with each other via a primary communication bus 21, while SPM A 22a, SPM B 22b, and SPM C 22c operatively communicate with each other via a secondary communication bus 23. The primary communication bus 21 enables the PPM A-C to synchronize their operation, while the secondary communication bus 23 enables the SPM A-C to synchronize their operation. The bus 24 provides the PPM and the associated SPM synchronous operation in each A-C channel].
Further, Kephart teaches the first subsystem and the second subsystem are interconnected via an explicit synchronization link [0031 —  the controllers 104, 106 may be connected directly by the communication link 146 to facilitate direct communication of synchronization (explicit) and other information between the controllers 104, 106 without increasing the volume of communications over the bus 110 and the backplane 112. However, depending on the implementation, the direct communication link 146 may not be present, and it may be necessary for the controllers 104, 106 to exchange information over the bus 110 or the backplane 112 (implicit) to which both controllers 104, 106 are connected].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above redundantly configured control system, as taught by the combination of  Freydel, Kephart and Botes, by incorporating the above limitations, as taught by Kephart so that the first subsystem, the second subsystem and the third subsystem are interconnected via a multiple, explicit synchronization link thus facilitating direct communication and avoiding conflict or latency with other communications.  
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Freydel and Kephart in view of Law et al. U.S. Patent Publication No. 20210089015 (hereinafter Law).
Regarding claim 8, the combination of Freydel and Kephart teaches all the limitations of the base claims as outlined above. 
Further, Freydel teaches the first, second and third subsystems [0055, Fig. 1 — system 10 includes a plurality of parallel channels, and as such, may include for exemplary purposes, the following three channels, identified as A, B and C (first, second and third subsystems)].
But the combination of Freydel and Kephart fails to clearly specify that at least one subsystem is cloud-based.
However, Law teaches that at least one subsystem is cloud-based [0070-0073, Fig. 3 —  each of the control routines or modules executed by the servers 350a-n, one of the servers 350a-n may include a redundancy module…  the redundant server group 300 includes cloud servers in a cloud computing environment…  a cloud computing environment may include servers that control processes in process plants ].
Freydel, Kephart and Law are analogous art.  They relate to redundantly configured systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above redundantly configured control system, as taught by the combination of  Freydel and Kephart, by incorporating the above limitations, as taught by Law.  
One of ordinary skill in the art would have been motivated to do this modification in order to take advantage of the benefits of cloud computing, e.g. scalability, flexibility, availability and reduced need for end user maintenance.  Further, it would be obvious to simply substitute a known cloud-based subsystem for the hardware subsystem of Freydel and Kephart for the predictable result of a redundantly configured control system utilizing cloud subsystems.
Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Freydel and Kephart in view of Azidehak et al. U.S. Patent Publication No. 20190296654 (hereinafter Azidehak).
Regarding claim 9, the combination of Freydel and Kephart teaches all the limitations of the base claims as outlined above. 
Further, Freydel teaches that the first, second and third subsystems are each have a respective synchronization partner for synchronizing a subprogram [0055-0057, Fig. 1 — channel A, which has been described above, is in operative communication with channels B and C. As such, PPM A 20a, PPM B 20b and PPM C 20c operatively communicate with each other via a primary communication bus 21, while SPM A 22a, SPM B 22b, and SPM C 22c operatively communicate with each other via a secondary communication bus 23. The primary communication bus 21 enables the PPM A-C to synchronize their operation, while the secondary communication bus 23 enables the SPM A-C to synchronize their operation. The bus 24 provides the PPM and the associated SPM synchronous operation in each A-C channel; 0062 — PPM and the SPM in each channel receive input data, execute an application program and transfer output data in single-bit format to output module 44; 0084 — system 10 uses diverse redundancy as a protection against a common cause failure. Each PPM uses same hardware and same software, which are different with hardware and software that each SPM uses (i.e. each PPM and SPM execute respective subprograms )].
Further, Kephart teaches that the subsystems are each have a respective synchronization partner for synchronizing a subprogram and an associated submemory [0027, Figs. 1 and 3 — Each controller 104, 106 may be configured with a plurality of control areas 150-154 that include individual control programs that may be executed by the controllers 104, 106 to perform process control. Depending on the configuration of the controllers 104, 106, the controllers 104, 106 may be segmented physically or logically to implement the control areas 150-154. In one implementation, the control areas 150-154 may be stored in segmented memory areas of the controllers 150-154; 0031, 0033-0034, Fig.4 — To ensure the state information is transferred from the primary controller 104 to the backup controller 106, the control areas 150-154 and the control synchronization programs 160 are configured to exchange information in a timely manner to ensure full synchronization between the controllers 104, 106… each of the control areas 150-154 may be executed with a different frequency. For example, the control area 150 executing the process control application for monitoring the control valve of the turbine may execute with a frequency of one execution per millisecond, while the control area 152 executing the process control application for regulating the temperature of a boiler may execute with a frequency of one execution per second].
But the combination of Freydel and Kephart fails to clearly specify that subsystems are configured to dynamically determine a respective synchronization partner based on a quality criterion.
However, Azidehak teaches that subsystems are configured to dynamically determine a respective synchronization partner based on a quality criterion [0070, Fig. 24 — The master-capable controllers 515 can communicate to each other and through a process; the best of them would be selected as the master controller to synchronize the other controllers; 0074-0075 — The process of electing the best controller as the master controller can be based on the transaction between master capable controllers that will lead to general agreement on the master controller… The decision of choosing the master out of the master capable controllers can be based on the functionality and health of the controllers. The chosen master controller can have the highest ranking among other controller; 0081 — The chosen master can perform the synchronization process ].
Freydel, Kephart and Azidehak are analogous art.  They relate to redundantly configured systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above redundantly configured control system, as taught by the combination of  Freydel and Kephart, by incorporating the above limitations, as taught by Azidehak.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize the best, e.g. most healthy, subsystem to synchronize with, as taught by Azidehak.  
Regarding claim 18, the combination of Freydel and Kephart teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 9. 

Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119